Name: Regulation (EU) NoÃ 154/2012 of the European Parliament and of the Council of 15Ã February 2012 amending Regulation (EC) NoÃ 810/2009 establishing a Community Code on Visas (Visa Code)
 Type: Regulation
 Subject Matter: international law;  social affairs;  cooperation policy;  organisation of transport;  air and space transport
 Date Published: nan

 29.2.2012 EN Official Journal of the European Union L 58/3 REGULATION (EU) No 154/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 February 2012 amending Regulation (EC) No 810/2009 establishing a Community Code on Visas (Visa Code) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) It is necessary to clarify the rules on transit through international areas of airports to ensure legal certainty and transparency. (2) Third-country nationals subject to the airport transit visa requirement pursuant to Article 3(1) and (2) of Regulation (EC) No 810/2009 of the European Parliament and of the Council of 13 July 2009 establishing a Community Code on Visas (Visa Code) (2), who hold a valid visa issued by a Member State, Canada, Japan or the United States of America or who hold a valid residence permit issued by a Member State, Andorra, Canada, Japan, San Marino or the United States of America, are exempt from the airport transit visa requirement. It should be clarified that this exemption also applies to holders of valid visas or residence permits issued by Member States which did not take part in the adoption of Regulation (EC) No 810/2009 and by the Member States which do not yet apply the provisions of the Schengen acquis in full. (3) As regards third-country nationals holding a valid visa, the exemption should apply when they travel to the issuing country or to any other third country and when they return from the issuing country after having used the visa. (4) Since the objective of this Regulation, namely to clarify the rules on transit through international areas of airports, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (5) As regards Iceland and Norway, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (3) which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (4). (6) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (5) which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (6). (7) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (7) which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (8). (8) In accordance with Articles 1 and 2 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. Given that this Regulation builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of 6 months after the Council has decided on this Regulation whether it will implement it in its national law. (9) This Regulation constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (9); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (10) This Regulation constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (10); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (11) As regards Cyprus, this Regulation constitutes an act building upon or otherwise related to the Schengen acquis within the meaning of Article 3(1) of the 2003 Act of Accession. (12) As regards Bulgaria and Romania, this Regulation constitutes an act building upon or otherwise related to the Schengen acquis within the meaning of Article 4(1) of the 2005 Act of Accession, HAVE ADOPTED THIS REGULATION: Article 1 In Article 3(5) of Regulation (EC) No 810/2009, points (b) and (c) are replaced by the following: (b) third-country nationals holding a valid residence permit issued by a Member State which does not take part in the adoption of this Regulation or by a Member State which does not yet apply the provisions of the Schengen acquis in full, or third-country nationals holding one of the valid residence permits listed in Annex V issued by Andorra, Canada, Japan, San Marino or the United States of America guaranteeing the holders unconditional readmission; (c) third-country nationals holding a valid visa for a Member State which does not take part in the adoption of this Regulation, for a Member State which does not yet apply the provisions of the Schengen acquis in full, or for Canada, Japan or the United States of America, when travelling to the issuing country or to any other third country, or when, having used the visa, returning from the issuing country;. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strassbourg, 15 February 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) Position of the European Parliament of 19 January 2012 (not yet published in the Official Journal) and decision of the Council of 10 February 2012. (2) OJ L 243, 15.9.2009, p. 1. (3) OJ L 176, 10.7.1999, p. 36. (4) OJ L 176, 10.7.1999, p. 31. (5) OJ L 53, 27.2.2008, p. 52. (6) OJ L 53, 27.2.2008, p. 1. (7) OJ L 160, 18.6.2011, p. 21. (8) OJ L 160, 18.6.2011, p. 19. (9) OJ L 131, 1.6.2000, p. 43. (10) OJ L 64, 7.3.2002, p. 20.